 In the Matter of NACOGDOCIIES COUNTY LUMBER COMPANY, EMPLOYERandINTERNATIONAL WOODWORKERS OF AMERICA, CIO, PETITIONERCaseNo. 16-RC-401.-DecidedOctober 6, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Joseph A.Jenkins, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :The Employer, a Texas corporation, owns and operatesa sawmilland planing mill at Nacogdoches, Texas. In 1948, the Employerpurchased between $100,000 and $200,000 worth of timber andlogs, allof which was grown within the State of Texas.Purchases of othersupplies from outside the State during this period, including planerblades, belts, saws, and greases, amounted to approximately 7 percentof the total amount of supplies purchased.During the same year,the Employer's sales totaled $602,382.37, all of which were within theState of Texas.During the first 6 months of 1949, the Employerpurchased approximately $90,000 worth of timber andlogs, all ofwhich was grown in the State of Texas.Purchasesof some4.4 per-cent of other supplies were made outside the State during thisperiod.In the same 6 months, sales were $374,131.39, of which $7,645.77 wassold outside the State.These out-of-State sales resulted when theEmployer's kiln was destroyed which necessitated the production oflow grade lumber that could not be sold in the usual market. Sincethe kiln has been replaced, such sales outside the State have been dis-continued.Approximately 95 percent of the Employer's shipmentsare made in its own trucks.The record discloses that these trucks donot cross State lines.The balance of the shipments are made byrail.86 N. L. R. B., No. 54.410 NACOGDOCHES COUNTY LUMBER COMPANY411The Employer asserts that it is not engaged in commerce withinthe meaning of the Act.While we do not find that the operations ofthe Employer are unrelated to commerce, we find that the Employ-er's activities are local in character, and that it would not effectuatethe. policies of the Act to assert jurisdiction in this case.,Accord-ingly, 'we shall dismiss,the petition.2ORDERITISHEREBY ORDERED that the petition herein be, and it hereby is,dismissed.1Matter ofJ.E. Stone Lumber Company,78 N. L. R. B.627 ;Matter of PacificSlopeLumber Company,80 N. L.R. B. 1310.2As we are dismissing the petition for reasons stated above,we find it unnecessary toconsider other issues raised by the parties.